Exhibit 10.11
Loan Agreement
     THIS LOAN AGREEMENT is made as of the date below (the “Effective Date”) by
and between F.F.F.C., Inc., a Texas corporation (“Lender”), and American Locker
Group Incorporated, a Delaware corporation (“Borrower”). For valuable
consideration, the parties agree as follows:
     1. Representations and Warranties. Borrower represents and warrants to
Lender that the following statements are true and correct and will remain true
and correct until the Indebtedness has been repaid in full:
          a. Title Issues.
               (1) Title. Borrower owns good, indefeasible, and insurable fee
simple title to the real property described on Exhibit A, free and clear of all
liens, options and other encumbrances other than the matters shown on the
Lender’s title policy, which are deemed permitted liens, and other than any
matters set forth in any notice from the City of Grapevine regarding
condemnation.
               (2) Mechanics’ Liens. There are no mechanics’ or similar liens or
claims (and no rights are outstanding that under law could give rise to any such
liens) affecting the Property.
               (3) Ownership of FF&E. Borrower has paid in full for, and is the
owner of, all furnishings, fixtures and equipment used in connection with the
operation of the Property, free and clear of any and all leases, ownership
interests, security interests, liens or encumbrances.
               (4) Separate Tax Parcel. The Property is assessed for real estate
tax purposes as one or more wholly independent tax lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
               (5) Taxes; Special Assessments. All taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, and ground
rents, if any, due and owing in respect of the Property have been paid or will
be paid at the funding of the Loan.
          b. Status of the Property.
               (1) Permits; Compliance with Laws; Encroachments. Borrower has
all necessary certificates, licenses, permits and other approvals, governmental
and otherwise, necessary for the operation of the Property. The Property and the
present and contemplated use, occupancy, and operation thereof are and will
remain in full compliance with all applicable licenses, permits, approvals and
Legal Requirements, including, without limitation, all zoning and building
requirements and all requirements of Access Laws, land use and environmental
laws and other similar laws. None of the Improvements lie or will lie outside of
the boundaries of the Land or the applicable building restriction lines. No
improvements on adjoining properties materially encroach upon the Land.
               (2) Utilities. The Property is served by all utilities required
for the current and contemplated use thereof. All utility service is provided by
public utilities and the Property has accepted or is equipped to accept such
utility service. The Property is served by public water and sewer systems. All
of the foregoing utilities are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
either (a) without passing over other property or, (b) if such utilities pass
over other property, they do so pursuant to valid written easements which appear
of record, are for the benefit of the Property and are insured under the Title
Policy.

 



--------------------------------------------------------------------------------



 



               (3) Access. All public roads and streets necessary for service of
and access to the Property for the current or contemplated use thereof have been
completed, are serviceable and are physically and legally open for use by the
public. If the Property does not abut and have sufficient legal and physical
access to one or more public roads or streets for the use of the Property,
perpetual right-of-way easements have been recorded over abutting parcels so as
to provide such access from such public roads and streets and such easement or
easements are insured under the Lender’s title policy.
               (4) Condition of Property. The Property is in good condition and
repair and is free from any damage that would materially and adversely affect
the value of the Property as security for the Loan or the intended use of the
Property. All building systems contained therein are in good working order in
all material respects, subject to ordinary wear and tear.
     2. Easements, Assessments, Etc. Without Lender’s prior written consent,
Borrower will not cause or otherwise consent to: (a) the creation of any new
easement, covenant or the like with respect to the Property; (b) the formation
of any assessment district or community facilities district that includes all or
any part of the Property; or (c) the levying of special taxes or assessments
against the Property.
     3. Insurance Coverage. Borrower will insure and keep insured all
improvements now or hereafter created upon the Property against loss or damage
by fire and windstorm and any other hazard or hazards, as may be reasonably
required from time to time by Lender in accordance with the requirements of the
Deed of Trust. Borrower must deliver to Lender the insurance policies, with the
mortgage indemnity clause as Lender shall direct. Borrower must deliver renewals
of such policies to Beneficiary at least ten (10) days before any such insurance
policies shall expire. Any proceeds which Lender may receive under any such
policy, or policies, may be applied by Lender, at its option, to reduce the
indebtedness hereby secured, whether then matured or to mature in the future,
and in such manner as Lender may elect; or Lender may permit Borrower to use
said proceeds to repair or replace all improvements damaged or destroyed and
covered by said policy.
     4. Insurance and Condemnation Proceeds.
          (a) Casualty. In the event the Property is damaged or destroyed by an
insured peril or otherwise, Lender will have the sole right and authority to
make, settle and compromise any and all insurance claims and other claims in
connection therewith and to apply all casualty proceeds to repayment of the Note
and the other obligations secured by the loan documents.
          (b) Condemnation. As used in this Agreement, term “Condemnation” means
any taking or proposed taking of all or any part of the Property or any rights
with respect thereto under the exercise of the power of eminent domain, or in
lieu of such exercise. In the event of a Condemnation, all such proceedings
relating to the Condemnation will be subject to the control of Borrower but
subject to the approval of Lender, as provided below. Lender’s only requirement
for approval of the final Condemnation award and release of its liens on the
Property is that the condemnation proceeds be sufficient to pay the Note and all
sums due under the loan documents, and be assigned and paid to Lender for
application to repayment of the Note and the other obligations secured by the
loan documents.
          (c) Conflicts Among Documents. To the extent of any inconsistency
between the provisions of this Section and the provisions of the loan documents
regarding the settlement, collection and application of casualty proceeds and
condemnation proceeds, the provisions of this Agreement will govern such
matters.
     5. Required Notices. Borrower will notify Lender within five (5) business
days from the occurrence of any event known to Borrower (or the receipt of any
notice by Borrower) that could have a

 



--------------------------------------------------------------------------------



 



material adverse effect on Borrower or the Property, or any portion thereof,
including, without limitation: (a) the assertion, recording or filing of any
material lien, claim or dispute affecting Borrower or the Property; (b) the
filing of any material action or proceeding affecting Borrower or the Property;
(c) the occurrence of any material damage to the Property; (d) only upon an
Event of Default beyond the applicable notice period and the expiration of any
applicable cure period, any condemnation offer or action affecting the Property;
or (e) any notice regarding violation of any laws affecting Borrower or the
Property.
     6. Compliance With Access Laws. Borrower will maintain the improvements on
the Property in strict accordance and full compliance with all laws.
     7. Right to Contest. Borrower will have the right to contest in good faith
any claim, charge, demand, levy or assessment payable to a party other than
Lender, the non-payment of which would constitute an Event of Default under this
Agreement, but only with Lender’s prior written consent. If Lender grants such
consent, such non-payment will not constitute an Event of Default so long as
such consent remains effective. Lender will not withhold its consent
unreasonably, provided that Lender has been furnished a bond satisfactory to it
in its sole but reasonable discretion to discharge such claim, charge, etc. in
full in the event Borrower should not prevail in such contest. Lender may
withdraw such consent at any time if: (a) Borrower fails to prosecute such
contest diligently, in full compliance with all conditions to Lender’s consent
and in a manner not prejudicial to Lender or its rights hereunder or to the
Property, or (b) Lender, in its sole but reasonable discretion, determines that
such contested claim, charge, etc., has a material adverse effect on the
Property or Lender.
     8. Events of Default. Any of the following shall constitute an “Event of
Default” as that term is used in the loan documents (and the term “Default”
shall mean any of the following, whether or not any requirement for notice or
lapse of time has been satisfied):
          (a) Any default under the Note and the expiration of the applicable
grace period.
          (b) Any representation or warranty made by Borrower to or for the
benefit of Lender herein or elsewhere in connection with the Loan, including but
not limited to any representation in connection with the security therefor,
proves to have been incorrect or misleading in any material respect.
          (c) Borrower becomes unable or admits in writing its inability to pay
its debts as they become due, or file, or has filed against it, a voluntary or
involuntary petition in bankruptcy, or makes a general assignment for the
benefit of creditors, or becomes the subject of any other receivership or
insolvency proceeding, provided that if such petition or proceeding is not filed
or acquiesced in by Borrower or the subject thereof, it shall constitute an
Event of Default only if it is not dismissed within sixty (60) days after it is
filed or if prior to that time the court enters an order substantially granting
the relief sought therein.
          (d) Borrower defaults in the performance of any covenant or agreement
contained in any mortgage, deed of trust or similar security instrument
encumbering the Property, or the note or any other agreement evidencing or
securing the indebtedness secured thereby, which default continues beyond any
applicable notice and cure period.

 



--------------------------------------------------------------------------------



 



     9. Remedies.
          (a) After the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers and other remedies
available to Lender under this Agreement, the Note, or the loan documents, or at
law or in equity, may be exercised by Lender at any time and from time to time,
without notice or demand, whether or not all or any portion of the Indebtedness
has been declared due and payable, and whether or not Lender has commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the loan documents with respect to the Property. Any such
actions taken by Lender will be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in this
Agreement or the other loan documents.
          (b) After the occurrence and during the continuance of any Event of
Default, Lender may, at its sole option, declare all sums owing to Lender under
the Note, this Agreement and the other loan documents immediately due and
payable. Upon such acceleration, Lender may, in addition to all other remedies
permitted under this Agreement and the other loan documents and at law or
equity, apply any sums any and all accounts maintained by Borrower with Lender
to the sums owing under the loan documents.
          (c) Any and all funds expended by Lender in the exercise of its rights
or remedies under this Agreement and the other loan documents will be payable to
Lender upon demand, together with interest at the rate applicable to the
principal balance of the Note from the date the funds were expended.
          (d) All Lender’s rights and remedies provided in this Agreement and
the other loan documents, together with those granted by law or at equity, are
cumulative and may be exercised by Lender at any time. Lender’s exercise of any
right or remedy will not constitute a cure of any Default unless all sums then
due and payable to Lender under the loan documents are repaid and Borrower has
cured all other Defaults. No waiver will be implied from any failure of Lender
to take, or any delay by Lender in taking, action concerning any Default or
failure to satisfy a condition precedent under the loan documents, or from any
previous waiver of any similar or unrelated Default or failure to satisfy a
condition precedent. Any consent, waiver or approval under any of the loan
documents must be in writing and will be limited to its specific terms.
     10. Financial Reporting.
          (a) Borrower will keep adequate books and records of account in
accordance with generally accepted accounting principles, consistently applied
and will furnish to Lender the financial reports that Lender may reasonably
request and in the possession of Borrower or Borrower’s agent.
          (b) Borrower agrees that all financial statements to be delivered to
Lender will: (1) be complete and correct in all material respects; (2) present
fairly the financial condition of the party in all material respects; and
(3) disclose all liabilities that are required to be reflected or reserved
against. Borrower will be deemed to warrant and represent that, as of the date
of delivery of any such financial statement, there has been no material adverse
effect since the date of the financial statement, except national general
economic conditions, nor have any assets or properties been sold, transferred,
assigned, mortgaged, pledged or encumbered since the date of such financial
statement, except as disclosed by Borrower in a writing delivered to Lender;
provided, however that Borrower has notified Lender that it has entered into a
contract to sell its property in Ellicottville, New York.

 



--------------------------------------------------------------------------------



 



     11. General Provisions.
          (a) Except as otherwise specifically provided in this Agreement, all
notices, consents and other communications provided for in this Agreement must
be in writing and mailed, faxed or otherwise transmitted or delivered to Lender
or Borrower, as applicable, at their respective notice addresses as set forth in
the Note, or at such other address as a party may designate for itself in a
written notice to the other party or parties. All such notices, consents and
communications will be effective: (a) if mailed, three (3) business days
following deposit in the United States mail, certified or registered postage
prepaid; (b) if delivered by recognized overnight delivery service (such as
Federal Express), upon delivery; and (c) if transmitted by fax, when transmitted
and electronic confirmation of transmission is received.
          (b) Borrower will immediately pay Lender upon demand all reasonable
costs and expenses incurred by Lender in connection with: (a) the preparation of
the loan documents; (b) the enforcement or satisfaction by Lender of any of
Borrower’s obligations under the other loan documents; (c) appraisals and
inspections of the Property required by Lender as a result of an Event of
Default; (d) appraisals and inspections of the Property required by applicable
law, including, without limitation, federal or state regulatory reporting
requirements; (e) any acts performed by Lender at Borrower’s request or wholly
or partially for the benefit of Borrower (including, without limitation, the
preparation or review of amendments, assumptions, waivers, releases,
reconveyances, estoppel certificates or statements of amounts owing under any
Indebtedness); and (f) Lender’s out-of-pocket costs for administration of the
Loan.
          (c) BORROWER AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER AND
THE OTHER INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY CLAIM, LOSS, DAMAGE,
COST, EXPENSE OR LIABILITY DIRECTLY OR INDIRECTLY ARISING OUT OF: (A) THE MAKING
OF THE LOAN, EXCEPT FOR VIOLATIONS OF BANKING LAWS OR REGULATIONS BY THE
INDEMNIFIED PARTIES; (B) THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; (C) THE
EXECUTION OF THIS AGREEMENT OR THE PERFORMANCE OF ANY ACT REQUIRED OR PERMITTED
HEREUNDER OR BY LAW; (D) ANY FAILURE OF BORROWER TO PERFORM BORROWER’S
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; (E) ANY ALLEGED
OBLIGATION OR UNDERTAKING ON THE INDEMNIFIED PARTIES’ PART TO PERFORM OR
DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS OR OTHER
OBLIGATIONS OF BORROWER CONTAINED IN ANY OTHER DOCUMENT RELATED TO THE PROPERTY;
OR (F) ANY ACT OR OMISSION BY BORROWER OR ANY CONTRACTOR, SUBCONTRACTOR,
ARCHITECT, SUPPLIER, AGENT, EMPLOYEE OR REPRESENTATIVE OF BORROWER WITH RESPECT
TO THE PROPERTY. THE FOREGOING TO THE CONTRARY NOTWITHSTANDING, THIS INDEMNITY
WILL NOT INCLUDE ANY CLAIM, LOSS, DAMAGE, COST, EXPENSE OR LIABILITY DIRECTLY OR
INDIRECTLY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
MEMBER OF THE INDEMNIFIED PARTIES. THIS INDEMNITY WILL INCLUDE, WITHOUT
LIMITATION, (I) ANY CLAIM, LOSS, DAMAGE, COST, EXPENSE OR LIABILITY DIRECTLY OR
INDIRECTLY ARISING OUT OF THE ORDINARY NEGLIGENCE OF ANY MEMBER OF THE
INDEMNIFIED PARTIES, AND (II) ALL COURT COSTS AND REASONABLE ATTORNEYS’ FEES
(INCLUDING, WITHOUT LIMITATION, EXPERT WITNESS FEES) PAID OR INCURRED BY LENDER
OR ANY OF THE OTHER INDEMNIFIED PARTIES. BORROWER WILL PAY IMMEDIATELY UPON
LENDER’S DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY TOGETHER WITH INTEREST
FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST
APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE AS SPECIFIED THEREIN. BORROWER
AGREES TO USE LEGAL COUNSEL REASONABLY ACCEPTABLE TO LENDER

 



--------------------------------------------------------------------------------



 



AND THE OTHER INDEMNIFIED PARTIES IN ANY ACTION OR PROCEEDING ARISING UNDER THIS
INDEMNITY. THE PROVISIONS OF THIS SECTION WILL SURVIVE THE RELEASE OR
FORECLOSURE OF THE SECURITY INSTRUMENT.
          (d) Borrower acknowledges and agrees that Lender’s acceptance or
approval of any action of Borrower or any other matter requiring Lender’s
approval, satisfaction, acceptance or consent pursuant to this Agreement or the
other loan documents, including any other agreement, report, certificate,
financial statement, appraisal or insurance policy, will not be deemed a
warranty or representation by Lender of the sufficiency, legality, effectiveness
or other import or effect of such matter.
          (e) If any attorney is engaged by Lender to enforce or defend any
provision of the loan documents, or as a consequence of any Event of Default
under the loan documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding, then Borrower will immediately pay to Lender, upon
demand, the amount of all attorneys’ fees and expenses and all costs incurred by
Lender in connection therewith, together with interest thereon from the date
paid by Lender until repaid by Borrower to Lender at the rate of interest
applicable to the principal balance of the Note as specified therein.
          (f) This Agreement is between and for the sole benefit of Borrower and
Lender, and Lender’s successors and assigns, and, except as expressly provided
with respect to certain indemnities in favor of other Indemnified Parties,
creates no rights whatsoever in favor of any other Person and no other Person
will have any rights to rely hereon.
          (g) Time is of the essence of each of Borrower’s obligations under
this Agreement. The waiver by Lender of any Default under this Agreement or the
other loan documents will not be deemed a waiver of any other Default.
          (h) This Agreement will be binding upon and inure to the benefit of
Borrower and Lender and their respective heirs, executors, administrators,
successors and assigns; provided however Borrower may not assign its rights or
interests in this Agreement without the prior written consent of Lender, which
may be withheld in Lender’s sole discretion. Borrower acknowledges that Lender
would not make the Loan except in reliance on Borrower’s expertise, reputation
and prior experience in developing and constructing commercial real property,
Lender’s knowledge of Borrower, and Lender’s understanding that this Agreement
is more in the nature of an agreement involving personal services than a
standard loan where Lender would rely on security that already exists.
          (i) This Agreement may be executed in counterparts, each of which will
be deemed an original, and such counterparts when taken together will constitute
but one agreement.
          (j) Wherever Lender’s consent, approval, acceptance or satisfaction is
required under any provision of this Agreement or any of the other loan
documents, such consent, approval, acceptance or satisfaction must be in writing
and will not unreasonably be withheld, conditioned or delayed by Lender unless
such provision expressly so provides.
          (k) This Agreement, together with the other loan documents,
constitutes the entire agreement of the parties with respect to the Loan, and
supersedes any prior negotiations or agreements, any loan application submitted
by Borrower to Lender and any commitment for the Loan delivered by Lender to
Borrower. No consent, modification, extension, discharge, termination or waiver
of any provision of this Agreement or the other loan documents will be effective
unless in writing, signed by the

 



--------------------------------------------------------------------------------



 



Person against whom enforcement is sought, and will be effective only in the
specific instance for which it is given.
          (l) The Loan will be deemed to have been made in the State of Texas.
This Agreement and the other loan documents will be governed by and construed
and enforced in accordance with the laws of Texas without regard to its
conflicts of laws principles. Borrower and Lender each unconditionally and
irrevocably waives any right to assert that the law of any other jurisdiction
governs this Agreement and the other loan documents. Venue is proper in Dallas
County, Texas.
          (m) If a court of competent jurisdiction finds any provision of this
Agreement or the other loan documents to be invalid or unenforceable as to any
Person or circumstance in any jurisdiction, such finding will not render that
provision invalid or unenforceable as to any other Person or circumstance or in
any other jurisdiction. Where permitted by applicable law, any provision found
invalid or unenforceable will be deemed modified to the extent necessary to be
within the limits of enforceability or validity; however, if such provision
cannot be deemed so modified, it will be deemed stricken and all other
provisions of this Agreement in all other respects will remain valid and
enforceable.
          (n) Borrower and Lender intend that the relationship created under
this Agreement and the other loan documents be solely that of borrower and
lender. Nothing is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant to Lender any interest in the Property other than that of mortgagee (or
in the case of a deed of trust, beneficiary) or secured party.
          (o) Borrower hereby waives, to the extent permitted by applicable law,
the right to assert any counterclaim, other than a compulsory counterclaim, in
any action or proceeding brought against Borrower by Lender under any of the
loan documents.
          (p) The headings and captions of various sections of this Agreement
are for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
          (q) As used in this Agreement, singular terms include the plural and
plural terms include the singular as the context may require.
          (r) All references to any agreement or contract in this Agreement
refer to such agreement or contract as currently in effect and as it may be
amended, supplemented or replaced in accordance with the terms of this Agreement
and the other loan documents.
          (s) All terms not defined herein are defined in the Deed of Trust
Note, dated of even date by Borrower, as Maker, and Lender, as Lender (the
“Note”), or the Deed of Trust, Security Agreement, and Financing Statement, of
even date, from Alterco Incorporated, as Grantor, to Kevin M. Kerr, as Trustee,
for the benefit of Lender (the “Deed of Trust”), as the case may be.
     12. Interest Reserve. Borrower agrees to deposit $60,000.00 with Lender as
an Interest Reserve (herein so called) on the date hereof. Borrower agrees to
deposit an additional $5,000.00 with each payment on the Note until the total
Interest Reserve balance totals $120,000.00. Lender agrees to apply the Interest
Reserve funds to the final six (6) interest payments on the Note. The Interest
Reserve will accrue interest, and Lender will hold it without bond in escrow.
Upon the occurrence of an Event of Default, after any applicable notice and the
failure to cure within any applicable grace period, Lender may, at its option,
apply the Interest Reserve to any obligation evidenced by the Note or any loan

 



--------------------------------------------------------------------------------



 



document. All bank fees due to the Interest Reserve account will be paid from by
Lender from the Interest Reserve.
     DATED as of March 19, 2009.

            LENDER:

F.F.F.C., INC.
      By   /s/ John Femrite               John Femrite, President               
BORROWER:

AMERICAN LOCKER GROUP INCORPORATED
      By   /s/ Paul Zaidins               Paul Zaidins, President             

 